DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  The Amendment filed 17 February 2021 (hereinafter “the Amendment”) has been entered and considered. Claims 1-20 are all the claims pending in the application. Claims 1-6, 8-11, 13-18, and 20	are rejected. Claims 7, 12, and 19 are objected to. 
This application has been assigned to an Examiner different from the previous Examiner. 

Response to Amendment
In view of the amendments to independent claims 1, 9, and 15, the previously applied prior art rejections are withdrawn. Applicants’ arguments are rendered moot in view of the new grounds of rejection set forth below. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-4 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites “identifying one or more auxiliary key frames”. It is unclear whether the one or more auxiliary key frames in this limitation are the same or different from the identically recited “one or more auxiliary key frames” of independent claim 1, from which claim 2 depends. If they are the same, the Examiner proposes amending claim 2 to recite “identifying the one or more auxiliary key frames”. Otherwise, the Examiner recommends amending the limitation to include distinguishing modifiers (e.g., “first”, “second”, “different”, or the like). 
Claims 3-4 are rejected by virtue of their dependency on claim 2.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Application Publication No. 2017/0352380 to Doumbouya et al. (hereinafter “Doumbouya”) in view of U.S. Patent Application Publication No. 2015/0324662 to Garg et al. (hereinafter “Garg”).
As to independent claim 1, Doumbouya discloses, in a digital environment for processing digital videos, a method of tracking objects in videos (Abstract and [0051] discloses that Doumbouya is directed to identifying and tracking objects in video recordings) comprising: extracting a plurality of video frames from a video ([0050] discloses analyzing image frames of a video recording); generating an image search index from the plurality of video frames by extracting features from the plurality of video frames ([0055-0058] discloses indexing feature vectors representing signatures of objects in the video frames); receiving an indication of a query object in one or more key frames of the plurality of video frames ([0059, 0112] discloses a user interface for inputting queries; for example, a user may select a bounding box in an image frame for running a search among other video frames for the object in the bounding box); determining similarity scores between the one or more key frames, one or more auxiliary key frames, and the plurality of video frames based on a comparison of features of the query object and the extracted features in the image search index ([0055-0065] discloses that the feature vectors used to create the video index are used to compare objects in different frames to determine whether they are the same object; in this way, the reference object is compared with the frames of the video recording and other video recordings from different cameras (auxiliary frames) to identify the object); and identifying the query object in one or more of the video frames based on the weighted similarity scores ([0065] discloses displaying the individual of interest in the respective video recordings). 
the similarity scores are further weighted based on time-distances between each of the plurality of video frames and the one or more key frames. 
Garg, like Doumbouya, is directed to determining correspondences between frames of videos based on feature vectors (Abstract). Garg discloses that adjacent frames often have a significant amount of redundancy; therefore, the similarity score is weighted by a temporal weight scaled as a function of the distance n between a temporally spaced frame and frame k ([0267-0273]). That is, the scaling factors are calculated to insure that the frames closer to the frame of interest k have a stronger effect on the similarity score than frames further away ([0270]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doumbouya to weight the object comparison score using a temporal distance weight, as taught by Garg, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to take into consideration the high likelihood of redundancy in closer frames, thus insuring that the frames closer to the frame of interest k have a stronger effect on the similarity score than frames further away ([0270] of Garg).
As to claim 2, the proposed combination of Doumbouya and Garg further teaches identifying one or more auxiliary key frames ([0055-0065] of Doumbouya further teaches identifying a plurality of video recordings in which the query object is searched and identified). 
As to claim 6, the proposed combination of Doumbouya and Garg further teaches sequentially determining weighted similarity scores working backward and forward from the one or more key frames ([0113] of Doumbouya discloses that the query may be performed in frames forward and backward in time; [0267-0273] of Garg discloses that the similarity score is weighted by a temporal weight scaled as a function of the distance n between a temporally spaced frame and frame k; the reasons for combining the references are analogous to those discussed above in conjunction with claim 1). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Doumbouya in view of Garg and further in view of “Privacy Enablement in a Surveillance System” to Senior et al. (hereinafter “Senior”).
As to claim 5, the proposed combination of Doumbouya and Garg does not expressly disclose redacting the query object from the one or more video frames in which the query object is identified.
Senior, in the same field of image analysis, teaches redacting a query object such as customer faces in one or more video frames by covering the faces with a red block (Section 5 and Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Doumbouya and Garg such that after identification of the query objects in the video frames, they are redacted, as taught by Senior, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to ensure privacy in video data.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Doumbouya in view of Garg and further in view of U.S. Patent Application Publication No. 2018/0374221 to Komoto et al. (hereinafter “Komoto”).
As to claim 8, the proposed combination of Doumbouya and Garg further teaches identifying a location of the query object in a key frame; determining a similarity score for one of the plurality of video frames by comparing features of the video frame with extracted features for the key frame in the image search index ([0055-0059, 0112] of Doumbouya discloses a user interface for inputting queries; for example, a user may select a bounding box in an image frame for running a search among other video frames for the object in the bounding box; in particular, the feature vectors used to create the video index are used to compare objects in different frames to determine whether they are the same object; in this way, the reference object is compared with the frames of the video recording and other video recordings from different cameras (auxiliary frames) to identify the object). The proposed combination of Doumbouya and Garg does not expressly disclose determining a size of a search area for a video frame based on the location of the query object in the key frame and a time distance between the key frame and the video frame or that the comparison of features is performed within the search area.  
Komoto, like Doumbouya, is directed to detecting and tracking objects of interest in videos (Abstract). Komoto discloses that a search area 704 for a subsequent frame is determined to be larger than the detected target in the previous frame and centered in the same location ([0118, 0166] and Fig. 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Doumbouya and Garg to .





Claims 9-11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Doumbouya in view of U.S. Patent Application Publication No. 2010/0306193 to Pereira et al. (hereinafter “Pereira”).
As to independent claim 9, Doumbouya discloses a system for tracking objects in videos (Abstract and [0051] discloses that Doumbouya is directed to identifying and tracking objects in video recordings) comprising: a memory comprising a video ([0048] discloses video recordings stored in memory); a computing device, storing instructions thereon that, when executed by the computing device, cause the system to ([0045] discloses a computer terminal storing software applications which, when executed, perform the disclosed algorithm): extract a plurality of video frames from the video ([0050] discloses analyzing image frames of the video recording); generate an image search index from the plurality of video frames by extracting features from the video frames ([0055-0058] discloses indexing feature vectors representing signatures of objects in the video frames); receive a user selection in a graphical user interface of a query object depicted in a key frame of the plurality of video frames shown in the graphical user interface ([0059, 0112] discloses a user interface for inputting queries; for example, a user may select a bounding box in an image frame for running a search among other video frames for the object in the bounding box); and identify the query object in the plurality of video frames by searching the image search index for videos frames with features similar to features of the query object ([0055-0065] discloses that the feature vectors used to create the video index are used to compare objects in different frames to determine whether they are the same object; in this way, the reference object is compared with the frames of the video recording and other video recordings from different cameras (auxiliary frames) to identify the object of interest in the respective video recordings). 
expressly disclose that the query object is identified in a non-time sequential manner. 
Pereira, like Doumbouya, is directed to identifying a query object in indexed video frames by comparing query signatures with database signatures (Abstract and [0098-0099]). Pereira discloses that a traversal index is generated for retrieval of leaf nodes to select matching objects and their corresponding frames ([0099-0100]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doumbouya to search for the query object in other video frames by using a traversal index for retrieval of leaf nodes, as taught by Pereira, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to enhance search speed. 
As to claim 10, the proposed combination of Doumbouya and Pereira further teaches that the instructions, when executed by the computing device, further cause the system to search the image search index for videos frames with features similar to features of the query object by determining similarity scores between the one or more key frames and the plurality of video frames based on a comparison of features of the query object and the extracted features in the image search index ([0055-0065] of Doumbouya discloses that the feature vectors used to create the video index are used to compare objects in different frames to determine whether they are the same object; similarly, [0099-0100] of Pereira discloses that a 
As to claim 11, the proposed combination of Doumbouya and Pereira further teaches instructions that, when executed by the computing device, further cause the system to identify a set of video frames having the query object by identifying video frames having a threshold similarity score ([0055-0065] of Doumbouya discloses identifying the query object in the video frames if the likelihood of appearance of the query object is above a first threshold). 
As to claim 13, the proposed combination of Doumbouya and Pereira further teaches that the instructions, when executed by the computing device, further cause the system to generate the image search index prior to searching the image search index for videos frames with features similar to features of the query object ([0099-0100] of Pereira discloses that the index is traversed to identify matching leaf nodes for the query; thus, the index has already been built at the time of search).

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Doumbouya in view of Pereira and further in view of U.S. Patent Application Publication No. 2009/0271398 to Scherf et al. (hereinafter “Scherf”).
As to claim 14, the proposed combination of Doumbouya and Pereira further teaches that the instructions, when executed by the computing device, further cause the system to generate the image search index prior to searching the image search index for videos frames with features similar to features of the query object ([0099-0100] of Pereira discloses that the index is traversed to identify matching leaf nodes for the query; thus, the index has already been while being searched. However, Scherf discloses that it was well known in the video indexing arts before the effective filing date of the claimed invention to maintain a video index by updating it while the index is being searched ([0021]). Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Doumbouya and Pereira to update the search index while it is being searched, as taught by Scherf, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to keep the video index up to date. 


Claims 15, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Doumbouya in view of U.S. Patent Application Publication No. 2015/0016731 to Kitajima et al. (hereinafter “Kitajima”).
As to independent claim 15, Doumbouya discloses a non-transitory computer-readable medium storing instructions thereon that, when executed by at least one processor, cause a computing device to ([0037] discloses a computer-readable medium storing software applications which, when executed, perform the disclosed algorithm): extract a plurality of video frames from a video ([0050] discloses analyzing image frames of the video recording); generate an image search index from the plurality of video frames by extracting one or more features from each of the video frames ([0055-0058] discloses indexing feature vectors representing signatures of objects in the video frames); receive an indication of a first query object within one or more key frames of the plurality of video frames ([0059, 0112] discloses a user interface for inputting queries; for example, a user may select a bounding box in an image frame for running a search among other video frames for the object in the bounding box); identify the first query object in one or more of the video frames by searching the image search index for videos frames with features similar to features of the first query object ([0055-0065] discloses that the feature vectors used to create the video index are used to compare objects in different frames to determine whether they are the same object; in this way, the reference object is compared with the frames of the video recording and other video recordings from different cameras (auxiliary frames) to identify the object of interest in the respective video recordings); receive an indication of a second query object within one or more additional key frames of the plurality of video frames ([0059, 0112] discloses a user interface for inputting queries; for example, a user may select a bounding box in an image frame ; and identify the second query object in one or more of the video frames by searching the image search index for videos frames with features similar to features of the second query object ([0055-0065] discloses that the feature vectors used to create the video index are used to compare objects in different frames to determine whether they are the same object; in this way, the reference object is compared with the frames of the video recording and other video recordings from different cameras (auxiliary frames) to identify the object of interest in the respective video recordings).
Doumbouya does not expressly disclose generate a plurality of geometric transforms of the first query object, perform the first search within a spatial search area constraint based on the plurality of geometric transforms of the first query object, generate a plurality of geometric transforms of the second query object, or perform the second search within a spatial search area constraint based on the plurality of geometric transforms of the second query object. 
Kitajima, like Doumbouya, is directed to matching a detection target in a search image (Abstract). In particular, Kitajima discloses that the detection target is restricted to a search range 13 within the search image, and a plurality of rotations and translations are applied to the detection target within the search range when performing pattern matching with the search image ([0042-0060]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Doumbouya to perform a plurality of geometric transforms on each of the first and second query images and to restrict a search area spatially within the search frames, as taught by Kitajima, to arrive at the claimed invention discussed 
As to claim 17, the proposed combination of Doumbouya and Kitajima further teaches further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: determine a similarity score for the plurality of geometric transforms of the first query object with respect to a candidate video frame using a spatially-constrained similarity measure; and select the geometric transform of the first query object with the highest similarity score ([0042-0060] of Kitajima discloses determining a similarity R for each geometric transformation of the model within the search range, and the position where similarity R is highest is selected as the detection position and angle of the target). 
As to claim 18, the proposed combination of Doumbouya and Kitajima further teaches further storing instructions thereon that, when executed by the at least one processor, cause the computing device to: determine a similarity score for the plurality of geometric transforms of the second query object with respect to an additional candidate video frame using the spatially-constrained similarity measure; and select the geometric transform of the second query object with the highest similarity score ([0042-0060] of Kitajima discloses determining a similarity R for each geometric transformation of the model within the search range, and the position where similarity R is highest is selected as the detection position and angle of the target).

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Doumbouya in view of Kitajima and further in view of “Privacy Enablement in a Surveillance System” to Senior et al. (hereinafter “Senior”).
As to claim 16, the proposed combination of Doumbouya and Kitajima does not expressly disclose further storing instructions thereon that, when executed by the at least one processor, cause the computing device to redact the first query object from the video frames in which the first query object is identified by changing a color of pixels within an area around the first query object in the one or more video frames. 
Senior, in the same field of image analysis, teaches redacting a query object such as customer faces in one or more video frames by covering the faces with a red block (Section 5 and Fig. 2). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Doumbouya and Kitajima such that after identification of the query objects in the video frames, they are redacted by changing pixel colors in an area around the object, as taught by Senior, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to ensure privacy in video data. 

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Doumbouya in view of Kitajima and further in view of U.S. Patent Application Publication No. 2018/0374221 to Komoto et al. (hereinafter “Komoto”)
As to claim 20, the proposed combination of Doumbouya and Kitajima does not expressly disclose further storing instructions thereon that, when executed by the at least one processor, cause the computing device to determine the spatial search area constraint based on a sequence of the video frames when identifying the first and second query objects. 
Komoto, like Doumbouya, is directed to detecting and tracking objects of interest in videos (Abstract). Komoto discloses that a search area 704 for a subsequent frame is determined to be larger than the detected target in the previous frame and centered in the same location ([0118, 0166] and Fig. 13). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the proposed combination of Doumbouya and Kitajima to determine a search window for a subsequent frame based on the detection of the query object in a previous frame, as taught by Komoto, to arrive at the claimed invention discussed above. Such a modification is the result of combining prior art elements according to known methods to yield predictable results. The motivation for the proposed modification would have been to reduce computation time. 

Allowable Subject Matter
Claims 3-4, 7, 12, and 19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and if the rejections under 35 USC 112 are overcome.

Pertinent Art
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Wang (U.S. Patent Application Publication No. 2014/0023341) is directed to video indexing and tracking objects through video. Wang discloses that a similarity between frame pairs is weighted in inverse proportion to the distance between the two frames in the pair.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SEAN M CONNER whose telephone number is (571)272-1486.  The examiner can normally be reached on noon - 8:30 PM Monday through Thursday and Saturday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Claire Wang can be reached on (571) 270-1051.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR 




/SEAN M CONNER/Primary Examiner, Art Unit 2663